Hoke, J".
The decisions of this State are to the effect that, in the absence of statutory regulation, the keeper of a public inn, or hotel, which is the modern and more frequently used term, is responsible to his guest for the safety of the latter’s goods, chattels and money, when placed infra hospitium and which he has with him for the purposes of his journey. The proprietor is held to be an insurer to the extent that he must make good to the guest all loss or damage arising from any cause, except the act of God or the public enemy, or the fault of the guest himself or his agents or servants. Quinton v. Courtney, 2 N. C., 40; Neal v. Wilcox, 49 N. C., 146. This exacting requirement of the common law, established in a ruder time, from reasons of public policy, in many instances and under modern conditions, may operate with great harshness, and the matter has been very generally made the subject of legislation, by which the landlord’s obligations have been limited, both in kind and amount. It is so with us. Ee-visal, ch. 42, secs. 1909 et seq. The statute, however (section 1913), itself provides as follows: “Every innkeeper shall keep posted in every room of his house occupied by guests, and in the office, a printed copy of this chapter and of all regulations relating to the conduct of guests. This chapter shall not apply to innkeepers or their guests where the innkeeper fails *370to keep sucb notices posted.” Tbis provision not having been complied with by defendants, the principle of the common law obtains; and if, on the facts agreed, the relation between these parties was that of guest and proprietors of a public inn or hotel, defendants are responsible for the loss of the goods.
The counsel for defendants, in his learned argument, contends that the principle stated does not apply to the facts presented here, because, as he insists, they .show that his clients were not at the time proprietors of a public inn, but were the keepers of a boarding house at a summer resort; second, that if this were not true, the plaintiff’s position at the time of the loss was not that of guest, but of boarder. And he argues that in either case defendants could only be held responsible for the loss of goods occasioned by the negligence of defendants or their employees, and, no such negligence having been shown or suggested, the recovery had by plaintiff cannot be sustained. The doctrine is sound. The keeper of a boarding house — that is, one who reserves the right to select and choose his patrons and takes them in only by special arrangement, and usually for a definite time — is not responsible as an insurer, and, even at a public inn or hotel, one who holds the position as a regular boarder or lodger can only hold the proprietor to the exercise of ordinary care on the part of himself and his employees. But we are of opinion that the facts do not bring the present case within the principle. An inn or hotel has been properly defined as a public house of entertainment for all who choose to visit it. It is this publicly holding a place out as one where all transient persons who may choose to come will be received as guests for compensation that is made the principal distinction between a hotel and a boarding house in many well-considered decisions, and the above definition is given with approval in Pinkerton v. Woodard, 33 Cal., 557; Walling v. Porter, 35 Conn., 183, both cases citing the decision of Wintermunte v. Clark, 5th Saunders, 247.
*371We tbink tbe facts in tbe case agreed bring tbe defendants’ bonse clearly witbin tbe definition. It is so stated in express terms, “that defendants were proprietors of tbe Imperial Hotel, where they were running a general hotel business during tbe summer as a summer resort,” and tbe attendant circumstances support this statement, and show, too, that, being a hotel for tbe general reception and entertainment of all who might choose to come, tbe position of plaintiff at the time was that of guest, giving her the right, unless tbe statute on tbe subject bad been complied with, to bold defendants as insurers. A guest is defined as a “transient person who resorts to and is received at an inn for tbe purpose of obtaining tbe accommodations which it purports to afford”; whereas a boarder, in reference to tbe distinction we are discussing, is one who abides at a place. Tbe term carries with it tbe idea of residence, partaking to some extent of tbe nature of one’s home for tbe time being. Tbe relation arises by special contract, and usually for a definite time. Thus, in 16 Amer. and Eng. Ency. (2d Ed.), it is said: “Tbe essential difference between a boarder and a guest at an inn lies in tbe character in which tbe party comes — that is, whether be is a transient person or not, and, accordingly, one who stops at an inn as a transient or a guest, with all tbe rights, privileges and liberties incident to that station. On tbe other band, one who seeks accommodation with a view to permanency, as to make tbe place bis home for tbe time being, is not a guest, but a boarder. Tbe length of bis stay, however, is not of itself ordinarily decisive, for be will continue to be a guest as long as be remains in tbe transitory condition of that relation.” An application of these definitions to tbe facts will clearly establish, as heretofore stated, that tbe position of feme plaintiff on this occasion was that of guest. She came to tbe hotel from her home in South Carolina for a short stay; she was a stranger to tbe parties defendant, and entered as a guest, so far as appears, without any prearrangement as to terms or *372time, but on the implied invitation beld out to the public generally. Sbe was there for no definite time, and, in our opinion, she was transient in every sense of the term and within every reason that gave her the right to the protection on which she insists. And, where this is true, all the authorities — certainly those having the better reason — are to the effect that the mere fact that she was to pay board by the week, or even at a reduced rate, does not alter her position as guest or deprive her of the right to hold defendants as insurers. Fay v. Improvement Co., 93 Cal., 253; Beale v. Posey, 72 Ala., 323.
These facts are entirely different from those which appear in Meacham v. Galloway, 102 Tenn., 415, an authority much relied upon by defendants. In that case McAllester, J., delivering the opinion of the Court, thus stated the facts regarded as essential, upon which the ruling was predicated: “1st. Plaintiff was a neighbor. 2d. He came at a fixed rate. 3d. He came for a definite time,” and specified that he should be located with the families who were regular boarders, and not as transient. And, further on in the opinion, the Judge quoted with approval from Horner v. Harvey, 3d New Mex., 197: “When he ceases to be a traveler, or a transient, or a wayfaring man, and takes up a permanent abode, even in an inn, he ceases to be an object of the law’s special solicitude, and is no longer a guest, but a boarder; no longer a traveler, but a citizen.” As we interpret this authority, it is not in conflict with the decision we make in the case before us. And the same may be said in regard to the case in our own Court of Neal v. Wilcox, supra, some citations from which case are made by counsel as militating against plaintiff’s right to recover. That decision involved the question as to whether mules in a drove could be considered as goods and chattels of a guest infra hospiimm, and so entitled to the protection belonging to such property. The eminent Judge placed his decision on correct grounds, and the comments in his opinion *373cited by counsel are not relevant to any facts existent here. And as to the doctrine sometimes stated in general terms and referred to by defendants in support of their position that the common-law obligation of landlord does not apply to keepers of hotels at summer resorts and watering places, this general statement is a deduction from decisions on facts widely varying from those presented here.
In Bonner v. Welborn, 7 Ga., 307, this being one of the decisions relied on to support the position, Nesbitt, J., delivering the opinion, after defining an inn, thus refers to the facts of the case before the Court: “Now, under this (it is submitted) correct legal view of innkeepers, was the plaintiff in this case an innkeeper? Was that his business? Iiis business was to rent his houses to families or persons who might contract with him for their occupancy. They are not his guests; they are, beyond dispute, his tenants, and he their landlord. His business was to furnish board, lodging and attention. But to whom? To the wayfaring world? No. But to persons who might resort to his healthful fountains and salubrious locality for a season — that is, for the fall and summer months. They were not his guests for a day, or night, or week, but his lodgers or boarders for a season.” Thus it will be seen that this doctrine, insisted on by defendants in reference to keepers of hotels at summer resorts and watering places, applies only to boarding houses proper at such places, and exists by reason of the fact that the persons received were taken by express arrangement for entertainment and at a certain rate, and usually for a protracted stay, and does not and was never intended to apply to one who conducted, as in this instance, a general hotel business. Such a house of public entertainment does not lose its character as such by reason of its being located either at a summer resort or a watering place. The views we have expressed, and which we hold to be controlling, will be found approved and sustained in well-considered decisions of other courts of supreme jurisdiction. *374Washington v. Johnston, 4 Wash., 393; Beale v. Posey, 72 Ala., supra; Pinkerton v. Pike, 100 Mass., 495; Norcross v. Norcross, 53 Me., 163; Hancock v. Rand, 94 N. Y., 1; Palace Car Co. v. Lowe, 28 Neb., 239, reported also in 6 L. R. A., 809, and generally in 16 Amer. and Eng. Ency.-, supra; 22 Cyc.,1069 et seep; Beale on Hotels and Innkeepers,etc. These authorities are decisive against the defendants’ position and establish that the Judge below made a correct ruling in holding that defendants were responsible for plaintiff’s loss.
There is no error, and the judgment of the court below for the amount agreed is
Affirmed.